Case 1:19-cv-10453-GBD Document 24 Filed 06/01/20 Page 1of1

UNITED STATES DISTRICT COURT pt nae As | '
SOUTHERN DISTRICT OF NEW YORK co PROSCAR
ete er ee ee ee ee ee ee eee ee ee eee ee ee ee x woe * he . ee mene ||

  
    

rasesine ere ae

MICHAEL KORS, L.L.C., Q oar FILED:

 

Plaintiff,
ORDER

~against-
19 Civ. 10453 (GBD)
US RELIANCE SOLUTIONS, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for June 3, 2020 is canceled.

Dated: New York, New York
June 1, 2020
SO ORDERED.

weg: 6 Dow

GOR B. DANIELS
ited States District Judge

 

 

 
